Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24-25, 27-28, 35 and 37-39 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lopez (US 3,997,028).

Regarding claim 21, LOPEZ discloses a serving module, comprising: 
a tray (16); 
a main body (10) having a tray receiving space configured to accommodate the tray therein (Fig.1), the main body having a tray entrance in communication with the tray receiving space (Fig.1); 
a tray mover (18/22) configured to move at least a portion of the tray through the tray entrance or move an entirety of the tray into the tray receiving space (Fig.1); 
a door (24) configured to open and close the tray entrance; and 
a door driver (20) connected to the door to open and close the door.

Regarding claim 22, LOPEZ discloses the main body includes: 
a base (beveled bottom portion of 10, Fig.2); 

an inner case (inner space, Fig.2) coupled to the supporter, the inner case defining the tray receiving space (Fig.2); and 
an upper plate (Fig.2, bracket at top of supporter) coupled to the upper portion of the supporter.

Regarding claim 24, LOPEZ discloses 
an outer light emitter (54) located on the upper plate; 
a top cover covering the upper plate and the outer light emitter, the top cover including a light transmitting portion at one side thereof (52); and 
an outer window (Col.2, line 53) located in the light transmitting portion to transmit light emitted from the upper light emitter.

Regarding claim 25, LOPEZ discloses an outer cover (28) covering the supporter, the inner case, the tray mover, and the door driver (Fig.2).

Regarding claim 27, LOPEZ discloses the tray mover includes: 
a tray motor (Col.2, line 26) located on the main body; 
a driving link (18) connected to the tray motor; and 
a driven link (22) connected to the driving link.

Regarding claim 28, LOPEZ discloses the tray mover includes a tray carrier (18) to support the tray.

Regarding claim 35, LOPEZ discloses a robot, comprising: 

a tray (16); 
a main body (28, Fig.1) having a tray receiving space configured to accommodate the tray therein (Fig.1), the main body having a tray entrance in communication with the tray receiving space (Fig.1); 
a door (24) configured to open and close the tray entrance; and 
a door driver (20) connected to the door to open and close the door; and 
a mover (18/22) to transport the serving module, the mover including: 
a support plate (floor, Fig.2) on which the serving module is mounted; and 
a display (54) located above the support plate.

Regarding claim 37, LOPEZ discloses wherein the serving module further includes a tray mover (Col.2, line 26) configured to move at least a portion of the tray through the tray entrance or move an entirety of the tray into the tray receiving space.

Regarding claim 38, LOPEZ discloses the tray (16) is provided in plurality (Fig.1), and wherein the door, the door driver, and the tray mover are provided in plurality to correspond to each tray of the plurality of trays (Figs.1-2).

Regarding claim 39, LOPEZ discloses at least one of the mover or the serving module includes a controller (42) configured to control the tray mover to operate in a serving mode after the door is opened by the door driver.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 23 and 26 rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 3,997,028) in view of Pleasants et al (US Pub App 2018/0158317).

Regarding claim 23, LOPEZ discloses 
an inner cover (30) located on an upper portion of the inner case; 
an inner window (58) facing the inner light emitter, the inner window located in the inner cover (Fig.2).

LOPEZ does not further specifically disclose an inner light emitter located on the inner cover.
Pleasants teaches a door opening device that triggers a door which has an interior light which may be powered on when the door is opened (Para.27).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LOPEZ, as modified above, further in view of Pleasants to include an inner light in order to help the user’s vision.

Regarding claim 26, LOPEZ further teaches an inner light to emit light into the tray receiving space when the door is opened (Pleasants Para.27).

Claims 29 and 30 rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 3,997,028) in view of Aeppli (US Pub App 2014/0190286).

Regarding claim 29, LOPEZ does not further specifically disclose the door driver includes: 
a door motor located on the main body (Col.2, line 26).
LOPEZ does not further specifically disclose 
a driving pulley connected to the door motor; 
a driven pulley spaced apart from the driving pulley; 
a belt wound around the driving pulley and the driven pulley; 
a rotor connected to the driven pulley; and 
a rotor supporter configured to rotatably support the rotor, the door being connected to the rotor.
Aeppli teaches a door drive with a pulley system with driving and driven pulleys (2, 34), belt (40), rotor (Para.22,37).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LOPEZ in view of Aeppli to include an alternate door drive since it is known to be a simple machine which provides high force output.

Regarding claim 30, LOPEZ further suggests by the taught combination the door driver includes a sliding guide on the rotor supporter (Aeppli Para.37) to guide a linear movement of the tray (Lopez Figure 1).

Claims 31-33 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 3,997,028) in view of Beck (US 11,158,145).

Regarding claim 31, LOPEZ discloses a serving module, comprising: 
a tray (16); 

a door (24) configured to open and close the tray entrance; 
a door driver (20) connected to the door to open and close the door.

LOPEZ does not further specifically disclose an indicator located on the main body, the indicator being configured to change a lighting pattern according to a moving direction of the door during an operation of the door.
Beck teaches a door controller wherein a lighting pattern indicates the status information of the moving door (Col.6, lines 57+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LOPEZ in view of Beck to include an indicator being configured to change a lighting pattern according to a moving direction of the door during an operation of the door in order to increase safety.

Regarding claim 32, LOPEZ further teaches the indicator includes a plurality of light sources, and wherein the light sources are sequentially turned on or off to indicate the moving direction of the door (Beck Col.6, lines 57+).

Regarding claim 33, LOPEZ further teaches the indicator includes a plurality of light sources, and wherein the light sources are sequentially turned on and then turned off to indicate the moving direction of the door (Beck Col.6, lines 57+).

Regarding claim 36, LOPEZ does not further specifically disclose an indicator located on the main body, the indicator being configured to change a lighting pattern according to a moving direction of the door during an operation of the door.
Beck teaches a door controller wherein a lighting pattern indicates the status information of the moving door (Col.6, lines 57+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LOPEZ in view of Beck to include an indicator being configured to change a lighting pattern according to a moving direction of the door during an operation of the door in order to increase safety.

Claim 34 rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 3,997,028) in view of Beck (US 11,158,145), as applied above and further in view of Pleasants et al (US Pub App 2018/0158317).

Regarding claim 34, LOPEZ, as modified above, does not further specifically disclose an inner light to emit light into the tray receiving space when the door is opened.
Pleasants teaches a door opening device that triggers a door which has an interior light which may be powered on when the door is opened (Para.27).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LOPEZ, as modified above, further in view of Pleasants to include a light that turns on when the door is opened in order to help the user’s vision.

Claim 40 rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 3,997,028) in view of Norman (US Pub App 2019/0105120).

Regarding claim 40, LOPEZ does not further specifically disclose at least one of the mover or the serving module includes: 
an authenticator configured to authenticate a customer who ordered an article on the tray; and 
a controller configured to, upon authentication by the authenticator: control the door driver to open the door; and control the tray mover to operate in a serving mode).

Norman teaches a cart having a chassis wherein an authenticator (82) is used to authenticate a customer who ordered an article on the tray and wherein the doors may be controlled to open using various unlocking means (Para.10, 57).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified LOPEZ in view of Norman to have an authenticator used to authenticate a customer who ordered an article on the tray and allow the doors to be controlled to open using various unlocking means in order to increase security.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Meijers, Augusty, Bondaryk and Chernyak further disclose elements of service modules and/or doors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652